TATE, J.,
concurs in the denial. The trial court properly overruled the exception of no cause of action to annul a judgment allegedly obtained fraudulently, for whatever consequential effect the judgment may have. Our denial of this application is without prejudice to the right of the defendant to urge defenses he may have in the basic election contest suit.
*1387The primary defenses we do not pass upon are that the state court allegedly does not have jurisdiction to disturb the election of a member of Congress who has taken office, and that under state law the basic election contest suit is abated, since the nominee of the primary election was placed on the ballot of the general election. See La. R.S. 18:364, 1072, as of the date of the suit.
MARCUS, J., concurs in the denial of the writ in that the judgment is not final.
DENNIS and CALOGERO, JJ., are of the opinion this court should grant the writ and cause the issues raised to be expeditiously argued and decided.